Name: Commission Directive 92/62/EEC of 2 July 1992 adapting to technical progress Council Directive 70/311/EEC relating to steering equipment for motor vehicles and their trailers
 Type: Directive
 Subject Matter: organisation of transport;  technology and technical regulations;  land transport
 Date Published: 1992-07-18

 Avis juridique important|31992L0062Commission Directive 92/62/EEC of 2 July 1992 adapting to technical progress Council Directive 70/311/EEC relating to steering equipment for motor vehicles and their trailers Official Journal L 199 , 18/07/1992 P. 0033 - 0047 Finnish special edition: Chapter 7 Volume 4 P. 0087 Swedish special edition: Chapter 7 Volume 4 P. 0087 COMMISSION DIRECTIVE 92/62/EEC of 2 July 1992 adapting to technical progress Council Directive 70/311/EEC relating to steering equipment for motor vehicles and their trailersTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 70/311/EEC of 8 June 1970, on the approximation of the laws of the Member States relating to steering equipment of motor vehicles and their trailers (1) and in particular Article 3 thereof, Whereas a comprehensive evaluation of Directive 70/311/EEC has shown that it is possible to improve road safety further by applying practical experience and technological development and taking into account the progress made in the Economic Commission for Europe of the United Nations, notably in Regulation No 79 and supplements 1 and 2 thereto. These improvements may be obtained by reducing steering control effort, inserting requirements for power-assisted steering equipment using the same energy source as the braking device, introducing a steering test at higher speed for motor vehicles, introducing requirements for auxiliary steering equipment, and introducing a uniform presentation for the information document and the EEC type-approval certificate in order to facilitate computerization of storage and transmission of data by applicants and approval authorities; Whereas it is also necessary to adapt to technical progress definitions and existing requirements; Whereas the provisions of this Directive are in accordance with the opinion of the Committee on the Adaptation to Technical Progress of the directives on the removal of technical barriers to trade in motor vehicles, set up under Article 12 (1) of Directive 70/156 (2), HAS ADOPTED THIS REGULATION: Article 1 1. Directive 70/311/EEC is modified as follows: in Article 2 the word 'Annex' is replaced by the word 'Annexes'. 2. The Annex is replaced by the Annexes to this Directive. Article 2 1. With effect from 1 January 1993 no Member State may on grounds relating to steering equipment: - refuse, in respect of a type of vehicle, to grant EEC type-approval, or to issue the copy of the certificate provided for in the last indent of Article 10 (1) of Council Directive 70/156/EEC, or to grant national type-approval, or - prohibit the entry into service of vehicles, if the steering equipment of this type of vehicle or of these vehicles comply with the provisions of Directive 70/311/EEC, as amended by this Directive. 2. With effect from 1 October 1993 Member States: - shall no longer issue the copy of the certificate provided for in the last indent of Article 10 (1) of Directive 70/156 in respect of a type of vehicle, - may refuse to grant national type-approval in respect of a type of vehicle, of which the steering equipment does not comply with the provisions of Directive 70/311/EEC, as amended by this Directive. 3. With effect from 1 October 1995 Member States may prohibit the entry into service of vehicles of which the steering equipment does not comply with the provisions of Directive 70/311/EEC, as amended by this Directive. Article 3 1. Member States shall implement the provisions necessary to comply with this Directive before 1 January 1993. They shall forthwith inform the Commission thereof. When Member States adopt these provisions, these shall contain a reference to this Directive or shall be accompanied by such reference at the time of their official publication. The procedure for such reference shall be adopted by Member States. 2. Member States shall ensure that they communicate to the Commission the wording of any essential provisions of national law that they adopt in the field covered by this Directive. Article 4 This Directive is addressed to the Member States. Done at Brussels, 2 July 1992. For the Commission Martin BANGEMANN Vice-President (1) OJ No L 133, 18. 6. 1970, p. 10. (2) OJ No L 42, 23. 2. 1970, p. 1. ANNEX 'ANNEXES TO DIRECTIVE 70/311/EEC LIST OF ANNEXES Annex I: Definitions, application for EEC type-approval and specifications Annex II: Information document Annex III: Braking performance for vehicles using the same energy source for steering and braking Annes IV: Additional provisions for vehicles with auxiliary steering equipment (ASE) Annex V: Provisions for trailers having purely hydraulic steering transmissions Annex VI: Type-approval certificate ANNEX I DEFINITIONS, APPLICATION FOR EEC APPROVAL AND SPECIFICATIONS 1. DEFINITIONS For the purposes of this Directive: 1.1. Approval of a vehicle means the approval of a vehicle type with regard to its steering equipment; 1.2. Vehicle type means a category of vehicle which does not differ with respect to the manufacturer's designation of the vehicle type and/or variations which can affect its steering; 1.3. Steering equipment means all the equipment the purpose of which is to determine the direction of movement of the vehicle. The steering equipment consists of: - the steering control, - the steering transmission, - the steered wheels, - the energy supply, if any; 1.3.1. Steering control means the part of the steering equipment which controls its operation, it may be operated with or without direct intervention of the driver. For steering equipment in which the steering forces are provided solely or partly by the muscular effort of the driver the steering control includes all parts up to the point where the steering effort is transformed by mechanical, hydraulic or electrical means; 1.3.2. Steering transmission includes all parts of the steering equipment which are the means of transmitting the steering forces between the steering control and the steered wheels; it includes all parts down from the point where the steering control effort is transformed by mechanical, hydraulic or electrical means; 1.3.3. Steered wheels means the wheels the alignment of which may be altered directly or indirectly in relation to the longitudinal axis the vehicle in order to determine the direction of movement of the vehicle. (The steered wheels include the axis around which they are rotated in order to determine the direction of movement of the vehicle); 1.3.4. Energy supply includes those parts of the steering equipment which provide it with energy, control the energy and where appropriate, process and store it. It also includes any storage reservoirs for the operating medium and the return lines, but not the vehicle's engine (except for the purposes of item 4.1.3) or its drive to the energy source; 1.3.4.1. Energy source means that part of the energy supply which provides the energy in the required form e.g. hydraulic pump, air compressor; 1.3.4.2. Energy reservoir means that part of the energy supply in which the energy provided by the energy source is stored; 1.3.4.3. Storage reservoir means that part of the energy supply in which the operating medium is stored at or near to the atmospheric pressure. 1.4. Steering parameters 1.4.1. Steering control effort means the force applied to the steering control in order to steer the vehicle; 1.4.2. Steering time means the period of time from the beginning of the movement of the steering control to the moment at which the steered wheels have reached a specific steering angle; 1.4.3. Steering angle means the angle between the projection of a longitudinal axis of the vehicle and the line of intersection of the wheelplane (being the central plane of the tyre, normal to the spin axis of the wheel) and the road surface; 1.4.4. Steering forces mean all the forces operating in the steering transmission; 1.4.5 Mean steering ratio means the ratio of the angular displacement of the steering control to the mean of the swept steering angle of the steered wheels for a full lock-to-lock turn; 1.4.6. Turning circle means the circle within which are located the projections onto the ground plane of all the points of the vehicle, excluding the external mirrors and the front direction indicators, when the vehicle is driven in a circle; 1.4.7. Nominal radius of steering control means in the case of a steering wheel the shortest dimension from its centre of rotation to the outer edge of the rim. In the case of any other form of control, it means the distance between its centre of rotation and the point at which the steering effort is applied. If more than one such point is provided, the one requiring the greatest effort shall be used. 1.5. Types of steering equipment Depending on the way the steering forces are produced, the following types of steering equipment are distinguished: 1.5.1. For motor vehicles 1.5.1.1. Manual steering equipment in which the steering forces result solely from the muscular effort of the driver; 1.5.1.2. Power assisted steering equipment in which the steering forces result from both the muscular effort of the driver and the energy supply (supplies); 1.5.1.2.1. Steering equipment in which the steering forces result solely from one or more energy supplies when the equipment is intact, but in which the steering forces can be provided by the muscular effort of the driver alone if there is a fault in the steering (integrated power systems), is also considered to be power assisted steering equipment; 1.5.1.3. Full-power steering equipment in which the steering forces are provided solely by one or more energy supplies; 1.5.1.4. Self-tracking equipment is a system designed to create a change of steering angle on one or more wheels only when acted upon by forces and/or moments applied to the tyre to road contact. 1.5.2. For trailers 1.5.2.1. Self-tracking equipment see item 1.5.1.4 above. 1.5.2.2. Articulated steering equipment in which the steering forces are produced by a change in direction of the towing vehicle and in which the movement of the steered trailer wheels is firmly linked to the relative angle between the longitudinal axis of the towing vehicle and that of the trailer; 1.5.2.3. Self-steering equipment in which the steering forces are produced by a change in direction of the towing vehicle and in which the movement of the steered trailer wheels is firmly linked to the relative angle between the longitudinal axis of the trailer frame or a load replacing it and the longitudinal axis of the sub-frame to which the axle(s) is (are) attached. 1.5.3. Depending on the arrangement of the steered wheels, the following types of steering equipment are distinguished: 1.5.3.1. Front-wheel steering equipment in which only the wheels of the front axle(s) are steered. This includes all wheels which are steered in the same direction; 1.5.3.2. Rear-wheel steering equipment in which only the wheels of the rear axle(s) are steered. This includes all wheels which are steered in the same direction; 1.5.3.3. Multi-wheel steering equipment in which the wheels of one or more of each of the front and the rear axle(s) are steered; 1.5.3.3.1. All-wheel steering equipment in which all the wheels are steered; 1.5.3.3.2. Buckle steering equipment in which the movement of chassis parts relative to each other is directly produced by the steering forces. 1.5.3.4. Auxiliary Steering Equipment (ASE) in which the rear wheels of vehicles of category M and N are steered in addition to the front wheels, in the same direction or in the opposite direction to the front wheels, and/or the steering angle of the front wheels and/or the rear wheels may be adjusted relative to vehicle behaviour. 1.6. Types of steering transmission Depending on the way the steering forces are transmitted, the following types of steering transmission are distinguished: 1.6.1. Purely mechanical steering transmission means a steering transmission in which the steering forces are transmitted entirely by mechanical means; 1.6.2. Purely hydraulic steering transmission means a steering transmission in which the steering forces, somewhere in the transmission, are transmitted only by hydraulic means; 1.6.3. Purely electric steering transmission means a steering transmission in which the steering forces, somewhere in the transmission, are transmitted only through electric means; 1.6.4. Hybrid steering transmission means a transmission in which part of the steering forces are transmitted through one and the other part through another of the abovementioned means; 1.6.4.1. Hybrid mechanical steering transmission means a steering transmission where a part of the steering forces is transmitted by purely mechanical means and the other parts either by: 1.6.4.1.1. hydraulic or mechanical/hydraulic or 1.6.4.1.2. electric or mechanical/electric or 1.6.4.1.3. pneumatic or mechanical/pneumatic means. In either case, where the mechanical part of the transmission is designed only to give position feedback and is too weak to transmit the total sum of the steering forces, this system shall be considered to be purely hydraulic, respectively purely electric, or purely pneumatic steering transmission; 1.6.4.2. Other hybrid steering transmission means any other combination of the abovementioned steering transmissions. 2. APPLICATION FOR EEC TYPE-APPROVAL 2.1. The application for approval of a vehicle type with regard to the steering equipment shall be submitted by the vehicle manufacturer. 2.2. It shall be accompanied by the information required by the information document which is attached as Annex II. 2.3. A vehicle representative of the vehicle type to be approved shall be submitted to the technical service responsible for conducting approval tests. 3. EEC TYPE-APPROVAL A certificate conforming to the model specified in Annex VI shall be issued by the authority granting an EEC type-approval pursuant to this Directive. 4. CONSTRUCTION PROVISIONS 4.1. General provisions 4.1.1. The steering equipment shall ensure easy and safe handling of the vehicle up to its maximum design speed or, in the case of a trailer, up to its technically permitted maximum speed. There must be a tendency to self-centre when tested in accordance with item 5. The vehicle shall meet the requirements of item 5.2 in the case of motor vehicles and of item 5.3 in the case of trailers. If a vehicle is fitted with ASE, it shall also meet the requirements of Annex IV. Trailers equipped with purely hydraulic steering transmissions shall also comply with Annex V. 4.1.1.1. It must be possible to travel along a straight section of the road without unusual steering correction by the driver and without unusual vibration in the steering system at a maximum design speed of the vehicle. (1) The requirements set out in Annex III may also be checked when Directive 71/320/EEC is implemented. 4.1.1.2. There must be travel synchronization between the steering control and the steered wheels, except for the wheels steered by ASE. 4.1.1.3. There must be time synchronization between the steering control and the steered wheels except for the wheels steered by ASE. 4.1.2. The steering equipment shall be designed, constructed and fitted in such a way that it is capable of withstanding the stresses arising during normal operation of the vehicle, or combination of vehicles. The maximum steering angle shall not be limited by any part of steering transmission unless specifically designed for this purpose. 4.1.2.1. Unless otherwise specified, it will be assumed that for the purposes of this Directive, not more than one failure can occur in the steering equipment at any one time and two axles on one bogie shall be considered as one axle. 4.1.3. Should the engine stop or a part of the steering equipment fail, with the exception of those parts listed in item 4.1.4, the steering equipment shall always meet the requirements of item 5.2.6 in the case of motor vehicles and of item 5.3 in the case of trailers. 4.1.4. For the purposes of this Directive the steered wheels, the steering control and all mechanical parts of the steering transmission shall not be regarded as liable to breakage if they are amply dimensioned, are readily accessible for maintenance, and exhibit safety features at least equal to those prescribed for other essential components (such as the braking system) of the vehicle. Where the failure of any such part would be likely to result in loss of control of the vehicle, that part must be made of metal or of a material with equivalent characteristics and must not be subject to significant distortion in normal operation of the steering system. 4.1.5. Any failure in transmission other than purely mechanical shall clearly be brought to the attention of the vehicle driver; in the case of a motor vehicle, an increase in steering effort is considered to be a warning signal; in the case of a trailer, a mechanical indicator is permitted. When a failure occurs, a change in the average steering ratio is permissible if the steering effort given in item 5.2.6 below is not exceeded. 4.1.6. Steering equipment with a purely pneumatic, purely electric or purely hydraulic transmission or with hybrid transmissions other than those described at item 1.6.4.1 are prohibited until specific requirements are added to the requirements of this Directive. 4.1.6.1. This prohibition does not apply to: - auxiliary steering equipment (ASE) with a purely electric or purely hydraulic transmission for vehicles of Categories M and N, - steering equipment with a purely hydraulic transmission for vehicles of Category O. 4.2. Special provisions 4.2.1. Steering control 4.2.1.1. If the steering control is directly handled by the driver, 4.2.1.1.1. it must be manageable; 4.2.1.1.2. the direction of operation of the steering control must correspond to the intended change in direction of the vehicle; 4.2.1.1.3. except for ASE, there must be a continuous and monotonic relation between the steering control angle and the steering angle. 4.2.2. Steering transmission 4.2.2.1. Adjustment devices for steering geometry must be such that after adjustment a positive connection can be established between the adjustable components by appropriate locking devices. 4.2.2.2. Steering transmission which can be disconnected to cover different configurations of a vehicle (e.g. on extendible trailers), must have locking devices which ensure positive relocation of components; where locking is automatic, there must be an additional safety lock which is operated manually. 4.2.3. Steered wheels 4.2.3.1. The steered wheels shall not be solely the rear wheels. This requirement does not apply to semi-trailers. 4.2.3.2. Trailers (with the exception of semi-trailers) which have more than one axle with steered wheels and semi-trailers which have at least one axle with steered wheels must fulfil the conditions given in item 5.3 below. However, for trailers with self-tracking equipment a test under item 5.3 is not necessary if the axle load ratio between the unsteered and the self-tracking axles equals or exceeds 1,6 under all loading conditions. 4.2.4. Energy supply 4.2.4.1. The same energy source may be used to supply the steering equipment and the braking device. However, in the case of a failure of either the energy supply or a failure in one of the two systems the following conditions must be fulfilled: 4.2.4.1.1. The steering equipment shall meet the requirements of item 5.2.6. 4.2.4.1.2. If an energy source failure occurs, the braking performance shall not drop below the prescribed service brake performance, as given in Annex III (1), on the first brake application. 4.2.4.1.3. If an energy supply failure occurs, the braking performance must comply with the prescriptions of Annex III (1). 4.2.4.1.4. If the fluid in the storage reservoir drops to a level liable to cause an increase in steering or braking effort an acoustic or optical warning must be given to the driver. This warning may be combined with a device provided to warn of brake failure; the satisfactory condition of the signal must be easily verifiable by the driver. 4.2.4.2. The same energy source may be used to supply the steering equipment and systems other than the braking device if, when the fluid level in the storage reservoir drops to a level liable to cause an increase in steering effort, an acoustic or optical warning is given to the driver; the satisfactory condition of the signal must be easily verifiable by the driver. 4.2.4.3. The warning devices must be directly and permanently connected to the circuit. When the engine is running under normal operating conditions and there are no faults in the steering equipment, the alarm device must give no signal except during the time required for charging the energy reservoir(s) after start-up of the engine. 5. TEST PROVISIONS 5.1. General provisions 5.1.1. The test shall be conducted on a level surface affording good adhesion. 5.1.2. During the test(s), the vehicle shall be loaded to its technically permissible maximum mass and its maximum technically permissible load on the steered axle(s). In the case of axles fitted with ASE, this test shall be repeated with the vehicle loaded to its technically permissible maximum mass and the axle equipped with ASE loaded to its maximum permissible load. 5.1.3. Before the test begins, the tyre pressures shall be as prescribed by the manufacturer for the load specified in item 5.1.2 when the vehicle is stationary. 5.2. Provisions for motor vehicles 5.2.1. It must be possible to leave a curve with a radius of 50 m at a tangent without unusual vibration in the steering equipment at the following speed: - category M1 vehicles: 50 km/h, - category M2, M3, N1, N2 and N3 vehicles: 40 km/h or the maximum design speed if this is below the speeds given above. 5.2.2. The requirements of items 4.1.1.1, 4.1.1.2 and 5.2.1 shall also be satisfied with a failure in the steering equipment. 5.2.3. When the vehicle is driven in a circle with its steered wheels at approximately half lock and at a constant speed of at least 10 km/h, the turning circle must remain the same or become larger if the steering control is released. 5.2.4. During the measurement of the control effort, forces with a duration of less than 0,2 seconds shall not be taken into account. 5.2.5. The measurement of steering efforts on motor vehicles with intact steering equipment 5.2.5.1. The vehicle shall be driven from straight ahead into a spiral at a speed of 10 km/h. The steering effort shall be measured at the nominal radius of the steering control until the position of the steering control corresponds to turning radius given in the table below for the particular category of vehicle with intact steering. One steering movement shall be made to the right and one to the left. 5.2.5.2. The maximum permitted steering time and the maximum permitted steering control effort with intact steering equipment are given in the table below for each category of vehicle. 5.2.6. The measurement of steering efforts on motor vehicles with a failure in the steering equipment 5.2.6.1. The test described in item 5.2.5 shall be repeated with a failure in the steering equipment. The steering effort shall be measured until the position of the steering control corresponds to the turning radius given in the table below for the particular category of vehicle with a failure in the steering equipment. 5.2.6.2. The maximum permitted steering time and the maximum permitted steering control effort with a failure in the steering equipment are given in the table below for each category of vehicle. Steering control effort requirements Vehicle category Intact With a failure Maximum effort (daN) Time (s) Turning radius (m) Maximum effort (daN) Time (s) Turning radius (m) M1 15 4 12 30 4 20 M2 15 4 12 30 4 20 M3 20 4 12 45 6 20 N1 20 4 12 30 4 20 N2 25 4 12 40 4 20 N3 20 4 12 (1) 45 (2) 6 20 (1) Or full lock if 12 is not attainable. (2) 50 for rigid vehicles with two or more steered axles excluding self-tracking equipment. 5.3. Provisions for trailers 5.3.1. The trailer must travel without excessive deviation or unusual vibration in its steering equipment when the towing vehicle is travelling in a straight line on a flat and horizontal road at a speed of 80 km/h or the technically permissible maximum speed indicated by the trailer manufacturer if this is less than 80 km/h. 5.3.2. With the towing vehicle and trailer having adopted a steady state turn so that the front outside edge of the towing vehicle is turning alongside a circle of radius 25 m in accordance with item 1.4.6, at a constant speed of 5 km/h, the circle described by the rearmost outer edge of the trailer shall be measured. This manoeuvre shall be repeated under the same conditions but a speed of 25 km/h ± 1 km/h. During these manoeuvres, the rearmost outer edge of the trailer travelling at a speed of 25 km/h ± 1 km/h shall not move outside the circle described at a constant speed of 5 km/h by more than 0,7 m. 5.3.3. No part of the trailer must move more than 0,5 m beyond the tangent to a circle with a radius of 25 m when towed by a vehicle leaving the circular path described in item 5.3.2 along the tangent and travelling at a speed of 25 km/h. This requirement must be met from the point the tangent meets the circle to a point 40 m along the tangent. After that point, the trailer must fulfil the condition specified in item 5.3.1. 5.3.4. The tests described in items 5.3.2 and 5.3.3 shall be conducted with one steering movement to the left and one to the right. ANNEX II INFORMATION DOCUMENT No ................ pursuant to Annex I to Council Directive 70/156/EEC relating to the EEC type-approval of a vehicle in respect of its steering equipment (Directive 70/311/EEC), as last amended by Directive ................ The following information, if applicable, shall be supplied in triplicate and shall include a list of contents. Drawings, if any, shall be supplied in appropriate scale and in sufficient detail on size A4 or folded to that size. Photographs, if any, shall show sufficient detail. In the case of micro-processor controlled functions supply relevant performance-related information. 0. GENERAL 0.1. Make (trade name of manufacturer): 0.2. Type and commercial description(s): 0.3. Means of identification of type, if marked on the vehicle (b): 0.3.1. Location of that marking: 0.4. Category of vehicle (see Annex II to Directive 70/156/EEC): 0.5. Name and address of manufacturer: 0.8. Address(es) of assembly plant(s): 1. GENERAL CONSTRUCTION CHARACTERISTICS OF THE VEHICLE 1.1. Photographs and/or drawings of a representative vehicle: 1.3. Number of axles and wheels (if applicable, number of caterpillars or tracks): 1.3.1. Number and position of axles with double wheels: 1.3.2. Number and position of steered axles: 1.3.3. Powered axles (number, position, interconnection): 2. MASSES AND DIMENSIONS (e) (in kg and mm) (refer to drawing where applicable) 2.1. Wheel base(s) (fully loaded) (f): 2.3.1. Track of each steered axle (i): 2.4. Range of vehicle dimensions (overall): 2.4.1. For chassis without bodywork: 2.4.1.1. Length (j): 2.4.1.2. Width (k): 2.4.1.4. Front overhang (m): 2.4.1.5. Rear overhang (n): 2.4.1.7. Distance between axles (if multi-axled): 2.4.2. For chassis with bodywork: 2.4.2.1. Length (j): 2.4.2.2. Width (k): 2.4.2.4. Front overhang (m): 2.4.2.5. Rear overhang (n): 2.4.2.7. Distance between axles (if multi-axled): 2.8. Technically permissible maximum laden mass stated by the manufacturer (maximum and minimum for each version) (y): 2.9. Technically permissible maximum mass on each axle and, in the case of a semi-trailer, load on the fifth wheel king pin, stated by the manufacturer: 6. SUSPENSION 6.6.1. Tyre/wheel combination(s): (for tyres indicate size designation, load index and speed category; for wheels indicate rim sizes and off-sets) 6.6.1.1. Axle 1: 6.6.1.2. Axle 2: etc. 6.6.3. Tyre pressure(s) as recommended by the vehicle manufacturer: kPa 7. STEERING 7.1. Schematic diagram of steered axle(s) showing steering geometry: 7.2. Transmission and control 7.2.1. Type of steering transmission (specify for front and rear, if applicable): 7.2.2. Linkage to wheels (including other than mechanical means; specified for front and rear, if applicable): 7.2.3. Method of assistance if any: 7.2.3.1. Method and diagram of operation, make(s) and type(s): 7.2.4. Diagram of the steering equipment as a whole, showing the position on the vehicle of the various devices affecting its steering behaviour: 7.2.5. Schematic diagram(s) of the steering control(s): 7.2.6. Range and method of adjustment, if any, of the steering control: 7.3. Maximum steering angle of the wheels 7.3.1. to the right ................ (degrees); number of turns of the steering wheel ................ (or equivalent data) 7.3.2. to the left ................ (degrees); number of turns of the steering wheel ................ (or equivalent data) Footnotes (b) If the means of identification of type contains characters not relevant to describe the vehicle, component or separate technical unit types covered by this information document, such characters shall be represented in the documentation by the symbol: '? ' (e.g. ABC??123??). (e) Where there is one version with a normal cab and another with a sleeper cab, both sets of masses and dimensions are to be stated. (f) ISO Standard 612 - 1978, term No 6.4. (i) ISO Standard 612 - 1978, term No 6.5. (j) ISO Standard 612 - 1978, term No 6.1. (k) ISO Standard 612 - 1978, term No 6.2. (m) ISO Standard 612 - 1978, term No 6.6. (n) ISO Standard 612 - 1978, term No 6.7. (y) For trailers or semi-trailers, and for vehicles coupled with a trailer or a semi-trailer, which exert a significant vertical load on the coupling device or the fifth wheel, this load, divided by standard acceleration of gravity, is included in the maximum technically permissible mass. ANNEX III BRAKING PERFORMANCE FOR VEHICLES USING THE SAME ENERGY SOURCE TO SUPPLY STEERING EQUIPMENT AND BRAKING DEVICE 1. If an energy source failure occurs, service braking performance on the first brake application shall achieve the values given in the table below. Category V (km/h) m/s2 Force (daN) M1 80 5,8 50 M2 and M3 60 5,0 70 N1 80 5,0 70 N2 and N3 60 5,0 70 2. After any failure in the steering equipment, or the energy supply, it shall be possible after eight full stroke actuations of the service brake control, to achieve at the ninth application, at least the performance prescribed for the secondary (emergency) braking system (see table below). In the case where secondary performance requiring the use of stored energy is achieved by a separate control, it shall still be possible after eight full stroke actuations of the service brake control to achieve at the ninth application, the residual performance (see table below). Secondary and residual efficiency Category V (km/h) Secondary braking (m/s2) Residual braking (m/s2) M1 80 2,9 1,7 M2 60 2,5 1,5 M3 60 2,5 1,5 N1 70 2,2 1,3 N2 50 2,2 1,3 N3 40 2,2 1,3 3. The tests referred to under points 1 and 2 shall be carried out with the vehicle either laden or unladen, whichever is the less favourable case defined by the testing body responsible for the tests. ANNEX IV ADDITIONAL PROVISIONS FOR VEHICLES EQUIPPED WITH ASE 1. GENERAL PROVISIONS This Annex does not require vehicles to be fitted with ASE. However, if vehicles are fitted with such a device, they shall comply with the provisions of this Annex. 2. SPECIFIC PROVISIONS 2.1. Transmission 2.1.1. Mechanical steering transmissions Item 4.1.4 of Annex I to this Directive applies. 2.1.2. Hydraulic steering transmissions The hydraulic steering transmission must be protected from exceeding the maximum permitted service pressure T. 2.1.3. Electric steering transmissions The electric steering transmission must be protected from excess energy supply. 2.1.4. Combination of steering transmissions A combination of mechanical, hydraulic and electric transmissions shall comply with the requirements specified in items 2.1.1, 2.1.2 and 2.1.3 above. 2.2. Testing requirements for failure 2.2.1. Malfunction or failure of any part of the ASE (except for parts not considered to be susceptible to breakdown as specified in item 4.1.4 of Annex I to this Directive) shall not result in sudden significant change in vehicle behaviour and the requirements of items 5.2.1 to 5.2.4 and 5.2.6 of Annex I to this Directive shall still be met. Furthermore, it must be possible to control the vehicle without abnormal steering correction. This shall be verified by the following tests: 2.2.1.1. Circular test The vehicle shall be driven into a circle with a transverse acceleration of 5 m/s2 and at a test speed of 80 km/h. The failure shall be introduced when the test speed has been reached. The test shall include driving in a clockwise direction, and in a counter-clockwise direction. 2.2.1.2. Transient test Until uniform test procedures have been agreed, the vehicle manufacturer shall provide the technical services with their test procedures and results for transient behaviour of the vehicle in the case of a failure. 2.3. Warning signals in case of failure 2.3.1. Except for parts of ASE not considered susceptible to breakdown as specified in item 4.1.4 of Annex I of this Directive, the following failure of ASE shall be clearly brought to the attention of the driver: 2.3.1.1. A general cut-off of the ASE electrical or hydraulic control; 2.3.1.2. Failure of the ASE energy supply; 2.3.1.3. A break in the external wiring of the electrical control if fitted. 2.4. Electromagnetic interference 2.4.1. The operation of the ASE must not be adversely affected by electromagnetic fields. Until uniform test procedures have been agreed, the vehicle manufacturer shall provide the technical services with their test procedures and results. ANNEX V PROVISIONS FOR TRAILERS HAVING PURELY HYDRAULIC STEERING TRANSMISSIONS 1. If vehicles are fitted with purely hydraulic steering transmissions, they shall comply with the provisions of this Annex. 2. SPECIFIC PROVISIONS 2.1. Performance of hydraulic lines and hose assemblies 2.1.1. The hydraulic lines of purely hydraulic transmissions must be capable of withstanding a pressure of at least four times the maximum normal service pressure (T) specified by the manufacturer. Hose assemblies shall comply with the following ISO Standards: 1402 (1984), 6605 (1986) and 7751 (1983). 2.2. In systems dependent on an energy supply 2.2.1. The energy supply must be protected from excess pressure by a pressure limiting valve which operates at the pressure T. 2.3. Protection of steering transmission 2.3.1. The steering transmission must be protected from excess pressure by a pressure limiting valve which operates between 1,5T and 2,2T. 2.4. Tractor/trailer alignment 2.4.1. With the tractor of a tractor/trailer combination travelling in a straight line, the trailer must remain in alignment with the tractor; 2.4.2. In order to maintain steering alignment in accordance with item 2.4.1 above, trailers shall be provided with a means of readjustment, which may be either automatic or manual. 2.5. Steerability with a failure in the steering transmission 2.5.1. The steerability of vehicles with purely hydraulic steering transmissions shall be maintained with a failure in any part of the transmission. Vehicles shall be tested in this (failed) condition and satisfy the requirements of item 5.3 of Annex I to this Directive. In particular the 5 km/h and 25 km/h tests specified at item 5.3.2 shall be conducted with the steering transmission in the intact and failed conditions respectively. 2.6. Electromagnetic interference 2.6.1. The operation of steering equipment must not be adversely affected by electromagnetic fields. Until uniform test procedures have been agreed, the vehicle manufacturer shall provide the technical services with his test procedures and results. (1) Delete where not applicable. (2) If the means of identification of type contains characters not relevant to describe the vehicle, component or separate technical unit types covered by this information document/type-approval certificate, such characters shall be represented in documentation by the symbol: '?' (e.g. ABC??123??). (3) As defined in Annex II A to Directive 70/156/EEC. ANNEX VI EEC TYPE-APPROVAL CERTIFICATE MODEL (maximum format: A4 (210 Ã  297 mm)) Stamp of administration Communication concerning the: - type-approval (1) - extension of type-approval (1) - refusal of type-approval (1) - withdrawal of type-approval (1) of a type of a vehicle/component/separate technical unit (1) ...................... with regard to Directive 70/311/EEC, as last amended by Directive ...................... Type-approval number: Reason for extension: SECTION I 0. General 0.1. Make (trade name of manufacturer): 0.2. Type and commercial description(s): 0.3. Means of identification of type if marked on the vehicle/component/separate technical unit (1) (2): 0.3.1. Location of that marking: 0.4. Category of vehicle (3): 0.5. Name and address of manufacturer: Name and address of manufacturer responsible for the final stage of construction of the vehicle: 0.8. Address(es) of assembly plant(s): SECTION II 1. Additional information (where applicable): see Appendix 2. Technical service responsible for carrying out the tests: 3. Date of test report: 4. Number of test report: 5. Remarks (if any): see Appendix 6. Place: 7. Date: 8. Signature: 9. The index to the information package lodged with the approval authority, which may be obtained on request, is attached. Appendix to EEC type-approval certificate No ................ concerning the type-approval of a vehicle with regard to Directive 70/311/EEC as last amended by Directive ................ 1. ADDITIONAL INFORMATION: Type of steering equipment: Steering control: Steering transmission: Steered wheels: Energy source: Braking performance: statement of the component type-approval number granted in accordance with Directive 71/320/EEC and information concerning the state of the vehicle during the tests: either laden or unladen (1). 5. REMARKS: (e.g. valid for both left-hand drive and right-hand drive vehicles). (1) Delete as appropriate.'